United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Grand Rapids, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0933
Issued: February 23, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On June 2, 2021 appellant filed a timely appeal from a January 28, 2021 merit decision of
the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.3

1

Appellant’s AB-1 form indicates that she is appealing from a May 12, 2021 decision of OWCP; however, there is
no such decision found in the case record. The most recent final adverse decision of OWCP was a January 28, 2021
merit decision.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the January 28, 2021 decision, OWCP received additional evidence. The Board’s
Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that was
before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board for
the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish an injury in the
performance of duty, as alleged.
FACTUAL HISTORY
On November 12, 2020 appellant, then a 56-year-old letter carrier, filed a notice of
recurrence (Form CA-2a) alleging that on February 1, 2020 he experienced a worsening of left
ankle pain and symptoms related to a July 14, 2017 employment injury. 4 He attributed his
condition to being on his feet and an increase of movement to perform his job duties after his work
hours increased. Appellant did not stop work. On December 4, 2020 OWCP converted the
recurrence claim to an occupational disease claim as he claimed left ankle conditions due to new
factors of employment over the course of more than one workday or shift, a nd assigned it OWCP
File No. xxxxxx789.
In a medical report dated June 18, 2020, Dr. Timothy Tetzlaff, a family medicine specialist,
related a history of a July 2017 left ankle sprain, which initially improved, but then slowly
worsened over the past three months. He related that appellant had difficulty ambulating,
extremely uncomfortable dorsiflexion, and pain at the top of the left foot, and that his job duties
involved walking for miles each day. On physical examination, Dr. Tetzlaff documented that
appellant reported pain in the dorsum of the left foot and was wearing an ankle brace. He assessed
a recent worsening of a work-related left foot injury.
A left ankle magnetic resonance imaging (MRI) scan report dated August 17, 2020
revealed mild-to-moderate first metatarsophalangeal (MTP) joint osteoarthritis with partial
thickness/low grade turf toe and subtle edema in the first metatarsal head, mild second MTP joint
osteoarthritis, likely chronic deficiency of the anterior talofibular ligament, evidence of a previous
injury to the calcaneofibular ligament, and mild inframalleolar peroneus brevis tendinosis.
In a report dated October 30, 2020, Dr. Scott A. Nemec, a Board-certified orthopedic
surgeon and foot and ankle specialist, related appellant’s history of spraining his left ankle when
he stepped in a hole on July 14, 2017. He noted that since that injury, he experienced pain within
the lateral aspect of the ankle, which had progressively worsened over the past year and was most
prevalent while walking down stairs or on uneven surfaces. On physical examination, Dr. Nemec
documented pain in the left peroneal tendon. He reviewed appellant’s MRI scan and obtained xrays. Dr. Nemec diagnosed left ankle sprain/instability and subtle cavus with lateral foot overload.
He recommended physical therapy, followed by surgical intervention.
In a development letter dated December 4, 2020, OWCP informed appellant of the
deficiencies of his claim. It advised him of the type of factual and medical evidence needed,

4

OWCP previously accepted a July 14, 2017 traumatic injury claim under OWCP File No. xxxxxx338 for a sprain
of ligament of the left ankle. As appellant’s claims have not been administratively combined, the evidence pertaining
to OWCP File No. xxxxxx338 is not part of the case record presently before the Board.

2

provided a questionnaire for his completion, and afforded him 30 days to submit the necessary
evidence. No response was received.
By decision dated January 28, 2021, OWCP denied appellant’s occupational disease claim,
finding that he had not established the factual component of his claim, as he had not submitted
additional evidence to substantiate his employment-related activities in response to its
December 4, 2020 development letter. It concluded, therefore, that the requirements had not been
met to establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA 5 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA, 6 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury. 7 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 8
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence o f the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
casually related to the identified employment factors.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish an injury in the
performance of duty, as alleged.
On his claim form, appellant indicated that he experienced worsening left ankle pain and
function following an increase in his work hours, resulting in an increase in prolonged standing
and movement performing his duties. He did not, however, submit a detailed account of the
alleged employment factors or any additional corroborating factual evidence describing how he
5

Supra note 2.

6

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
7

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
8

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
9

T.W., Docket No. 20-0767 (issued January 13, 2021); L.D., Docket No. 19-1301 (issued January 29, 2020); S.C.,
Docket No. 18-1242 (issued March 13, 2019).

3

sustained an injury due to an increase of movement and being on his. Similarly, Dr. Tetzlaff’s
June 18, 2020 report and Dr. Nemec’s October 30, 2020 report do not identify any employment
factors alleged to have caused the worsening of appellant’s diagnosed conditions. The Board has
found that such a vague recitation of facts does not support a claimant’s burden to establish an
injury in the performance of duty, as alleged. 10
OWCP, in its December 4, 2020 development letter, informed appellant of the type of
factual and medical evidence needed to establish his claim. Appellant, however, did not respond
to OWCP’s December 4, 2020 development letter and did not provide a factual statement
identifying employment factors alleged to have caused or contributed to the presence or occ urrence
of a medical condition.11
As there is no evidence of record sufficient to establish an injury in the performance of
duty, as alleged, the Board finds that appellant has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607. 12
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an injury in the
performance of duty, as alleged.

10

T.C., Docket No. 20-1513 (issued June 3, 2021); M.C., Docket No. 18-1278 (issued March 7, 2019); M.B., Docket
No. 11-1785 (issued February 15, 2012).
11

Supra note 9.

12

Upon return of the case record, OWCP should consider administratively combining OWCP File No. xxxxxx338
with the present claim.

4

ORDER
IT IS HEREBY ORDERED THAT the January 28, 2021 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 23, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

5

